Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 05, 2019

The Court of Appeals hereby passes the following order:

A19D0299. IN THE INTEREST OF R. S. Y., A CHILD.

       The biological parents of minor child R. S. Y. seek discretionary review of the
juvenile court’s November 2017 order granting temporary custody of R. S. Y. to a
third party. We lack jurisdiction.
       The juvenile court’s November 2017 order was directly appealable under
OCGA § 5-6-34 (a) (11). This Court ordinarily will grant an application for
discretionary review of a directly appealable order under OCGA § 5-6-35 (j). To fall
within this general rule, however, the application must be filed within 30 days of
entry of the order or judgment sought to be appealed. OCGA § 5-6-35 (d), (j). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989).
       The parents of R. S. Y. filed this application for discretionary review on
January 10, 2019, more than one year after entry of the juvenile court order they seek
to appeal. Consequently, this application is untimely and is hereby DISMISSED for
lack of jurisdiction. The parents’ requests for oral argument and an “interlocutory
appellate injunction” are DENIED as MOOT.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          02/05/2019
                                               I certify that the above i s a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.